DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities:  Claims 1-8 recites the limitations "the second transmission and reception unit" “the third transmission and reception unit” “the sixth transmission and reception unit” “the seventh transmission and reception unit” within the various claims.  There is insufficient/unclear antecedent basis for these limitations in the claim. Although the Examiner understands the group to include first, second, third, fourth, fifth, sixth, seventh and either transmission and reception units are somewhat defined in the claims (using the “to a” language), a more clear establishment of EACH unit would make the claims and record more clear. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zihir et al. (US 2019/0221947).
In regards to claim 1, Zihir discloses of a polarized wave shared array antenna comprising: a first planar antenna (for example 80a) and a second planar antenna (for example 80b) provided adjacent to each other on one surface of an antenna substrate 
In regards to claim 2, Zihir discloses of the polarized wave shared array antenna according to Claim 1, wherein when viewed from a center of the first planar antenna 
In regards to claim 3, Zihir discloses of the polarized wave shared array antenna according to Claim 2, wherein the second transmission and reception unit, the first transmission and reception unit, the third transmission and reception unit, and the fourth transmission and reception unit (within 154a, 154b, see Fig 5) are arranged in this order on a straight line orthogonal to the first axis in a direction from the first planar antenna (80a) toward the second planar antenna (80b), the first feeding point (V1) is further away from the straight line than the second feeding point (H1) is, and the first feeding point (V1) is closer to the first axis than the second feeding point (H1) is (for example see Figs 2-3 and 5).  
In regards to claim 4, Zihir discloses of the polarized wave shared array antenna according to Claim 2, wherein the first transmission and reception unit, the second transmission and reception unit, the fourth transmission and reception unit, and the third transmission and reception unit (for example what would be within 154a and 154b, see Fig 5) are arranged in this order on the straight line orthogonal to the first axis in the direction from the first planar antenna (80a) toward the second planar antenna (80b), the first feeding point (V1) is closer to the straight line than the second feeding 
In regards to claim 5, Zihir discloses of the polarized wave shared array antenna according to Claim 1, further comprising: a third planar antenna (for example 80c) adjacent to the first planar antenna (80a) and a fourth planar antenna (for example 80d) adjacent to the second planar antenna (80b), the third and the fourth planar antennas (80c, 80d)  being disposed in a 2x2 array with the first and the second planar antennas (80a, 80b, for example see Figs 2 and 3); a fifth feeding point (for example V3) for generating the first polarized wave and a sixth feeding point (for example H3) for generating the second polarized wave, the fifth and the sixth feeding points (V3, H3) being provided in the third planar antenna (80c); a seventh feeding point (for example V4) for generating the first polarized wave and a eighth feeding point (for example H4) for generating the second polarized wave, the seventh and the eighth feeding points (V4, H4) being provided in the fourth planar antenna (80d); and a fifth transmission and reception unit to an eighth transmission and reception unit (for example what would be within 154c and 154d, see Fig 5) provided in the integrated circuit (100a), the fifth to the eighth transmission and reception units (within 154c, 154d), respectively, being connected to the fifth to the eighth feeding points (V3, V4, H3, H4) via a fifth wiring to an eighth wiring (for example see Paragraph 0039), respectively, wherein in a plan view, with respect to a second axis that passes through the center of the first and the second planar antennas (80a, 80b) and a center of the third and the fourth planar antennas (80c, 80d), the first and the second feeding points (V1, H1), respectively, are disposed symmetrical to the fifth and the sixth feeding points (V3, H3), 
In regards to claim 6, Zihir discloses of the polarized wave shared array antenna according to Claim 1, wherein when viewed from the center of the first planar antenna, the first feeding point (V1) is disposed in the first planar antenna (80a) in the first direction, and the second feeding point (H1) is disposed in the first planar antenna (80a) in the second direction orthogonal to the first direction, and when viewed from the center of the second planar antenna (80b), the third feeding point (V2) is disposed in the second planar antenna (80b) in a direction opposite to the first direction, and the fourth feeding point (H2) is disposed in the second direction (for example see Figs 2-3 and 5).  
In regards to claim 7, Zihir discloses of the polarized wave shared array antenna according to Claim 6, wherein the first and the second transmission and reception units (within 154a) are arranged on a first straight line parallel to the first axis; and the third and the fourth transmission and reception units (within 154b) are arranged on a second straight line that is parallel to the first axis and is different from the first straight line (for example see Figs 2-3 and 5).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON CRAWFORD/           Primary Examiner, Art Unit 2844